Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Application filed on 08/31/2020.
Currently, claims 1-20 are pending with claims 7-9 and 15-20 being withdrawn as being drawn to a non-elected species (see below election made telephonically).  

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1:  Fig. 2-3 (here these two are grouped together as there does not appear to be any mutually exclusive characteristics being recited between the two diode sub-species of Fig. 2 and Fig. 3 respectively)
Species 2:  Fig. 4

The species are independent or distinct because of the recited mutually exclusive characteristics, e.g. “a diode” (see claim 2 and other diode claims), “a further transistor” (see claim 8 and other 2+ transistor claims). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.  

the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) 
the prior art applicable to one species would not likely be applicable to the other species.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


During a telephone conversation with Natalya Hartmann on 03/19/2022 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-6 and 10-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-9 and 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yoshioka et al. (“Yoshioka” US 2013/069117 published 03/21/2013).

a support structure (1; [0013]); 
a III-N material (3; [0013]; note in an alternate designation of parts the office can also use buffer layer 2 as the III-N material; [0015]) over a first portion of the support structure (note this is over a portion of the support structure 1 over to the left of the left hand sidewall of 10 to the left side); 
a III-N transistor (note the left hand transistor 20 device that basically consists of a source electrode 5, a source region directly below 5, the gate 9, and then a drain region just to the right of 9/7 within layer 4; [0013]) over the III-N material (note this is above 3); and
a linearization device (see the diode 22 made where 10 contacts 4; [0034]; the office notes that this part appears to be a Schottky diode connected the same as the one the applicant has in terms of its connections and appears to be positioned in a manner to linearize operation of the device; note further for depending claims 4 and 6 below that this will be diode 22L in Fig. 3’s larger embodiment and the overall linearization device will be designated such that it includes 22H as well as another part of an overall “linearization device”) over a second portion of the support structure (note this is over the portion of the support structure 1 from the left hand side of 10 all the way over to the right side), 
wherein the linearization device is coupled to the III-N transistor (note the diode 22 is coupled to the transistor 20; Fig. 2 shows this in easy fashion to see) and is configured to reduce nonlinear behavior of the III-N transistor during operation of the III-N transistor (note this appears to be connected in a fashion where the schottky rectification will assist in the overall linearization of the device’s electrical parameters).  

As to claim 2, Yoshioka shows the device wherein the linearization device includes a diode (note the diode 22).  

As to claim 3, Yoshioka shows the device wherein: an anode of the diode is coupled to a source terminal of the III-N transistor (see the anode part of the diode over near the back part of the triangle in schematic form is electrically coupled to the source terminal of the transistor 20), and a cathode of the diode is coupled to a drain terminal of the III-N transistor (note the cathode towards the pointy end of the diode in schematic form is electrically coupled to the portion of the overall device that acts as drain of the III-N transistor 20).  

As to claim 4, Yoshioka shows the device (note here the office will use the larger embodiment of Fig. 3 which incorporates two copies of Fig. 1 therein as devices 100L and 100H; [0043]) wherein the diode is a first diode and the linearization device further includes a second diode (note that here the office will designate both of the diodes in the Fig. 3 overall large device as both making up a part of “the linearization device” of the overall device and thus notes that the diode 22L is a first diode and the overall linearization device for the whole overall device includes a second diode 22H).

As to claim 6, Yoshioka shows a device wherein an anode of the second diode is coupled to a source terminal of the III-N transistor (note that ultimately the anode near the backside part of 22H in schematic form of Fig. 3 is here considered to be at least physically coupled to the source terminal 5 of the transistor 20L through intervening parts , and a cathode of the second diode is coupled to a drain terminal of the III-N transistor (note that ultimately the cathode near .  


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kanaya (US 2014/0117411 published 05/01/2014).
The office notes that it will here present one of a number of more explicit linearizing references although these claims are addressed already above.  

As to claim 1, Kanaya shows a device (see the Fig. 16 device integrating the devices of the transistor and diode of Fig. 1 therein; [0055]), comprising: 
a support structure (substrate 1; [0029]); 
a III-N material (n- GaN 3; [0029]) over a first portion of the support structure (note this is at least over the portion of 1 under the left hand side chunk of 3); 
a III-N transistor over the III-N material (see the transistor made of 5/6/7/8/9 up on the left hand side; [0030-0031]; note this gets incorporated into Fig. 16 as Tr 12; [0055]); and
a linearization device (note the diode of Fig. 1 gets put into Fig. 16 as device D15 as part of an overall linearizer; [0055]) over a second portion of the support structure (note this will be over the portion of the substrate that is still under the diode as shown in Fig. 1), 
wherein the linearization device is coupled to the III-N transistor and is configured to reduce nonlinear behavior of the III-N transistor during operation of the III-N transistor (note that this device is at least physically coupled to the III-N transistor, and at least indirectly 

As to claim 2, Kanaya shows the device wherein the linearization device includes a diode (see the diode used above from Fig. 1 being incorporated into Fig. 16).


Claim(s) 10-13 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Zhao et al. (“Zhao” US 2021/0265338 published 08/26/2021).
As to claim 10, Zhao shows a device in Fig. 1A comprising: 
a support structure (substrate 10; [0020]); 
a III-N material (material 11 of AlN etc.; [0021]) over a first portion of the support structure (note this is at least over the portion of 10 on the left hand side); 
a III-N transistor (see transistor made up in 12/13/162/161/141/142; [0027-0032]) over the Ill-N material; and 
a diode (see diode 2a; [0054]) over a second portion of the support structure (note this is over the part of 10 which it overlies), 
wherein an anode of the diode is coupled to a source terminal of the Ill-N transistor (note the anode of the diode, which is the flat part of the triangle in the schematic, is shown to be electrically coupled to the source terminal 192; Fig. 1B; [0057]), and a cathode of the diode is coupled to a drain terminal of the Ill-N transistor (note the cathode, which is the pointy part in the schematic, is electrically coupled to the drain terminal 191; [0057]).



As to claim 12, Zhao shows a device further comprising a polarization material (note 13 is acting as a barrier layer to polarize the interface to make a 2DEG; [0077]) over the Ill-N material, where at least a portion of an anode of the diode is surrounded by the polarization material (note that the lower part of the diode is surrounded by the polarization material 13 from above and in the top view).  

As to claim 13, Zhao shows a device wherein the polarization material includes aluminum, indium, gallium, and nitrogen (note layer 13 can be InAlGaN in [0023]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao” US 2021/0265338 published 08/26/2021) in view of Khalil et al. (“Khalil” Khalil, I. “Improving the Linearity of GaN HEMTs by Optimizing Epitaxial Structure” IEEE Trans. on Elec. Dev. Vol. 56, No. 3, 03/2009 pp. 361-364).
As to claim 14, Zhao shows the device above but fails to show the device being one specifically wherein a thickness of the polarization material is between 2 and 50 nanometers (note the reference leaves the thickness of the barrier layer generic and although one of skill in the art may appreciate an embodiment including a value within the claimed range from the disclosure the office will here treat the limitation as not being explicitly shown).  

Khalil shows a device having a polarization/barrier layer made of 18 nm of barrier layer thickness (see Fig. 3 35 nm barrier layer thickness embodiment; see also fabrication section of page 362-363).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the barrier layer thickness of 35 nm as taught by Khalil to have made the barrier layer in Zhao 35 nm with the motivation of attempting to adjust .  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 5, the office notes that the art of record and available to the office does not show the limitations “wherein the first diode and the second diode are coupled in electrical parallel to one another” specifically in combination with all of the limitations of the parent claims all put together.  The office notes that some of the art utilized above is some of the closest art of record, but there does not appear to be any actual reason to put another diode in parallel with the extant one.  Even if the office were to just duplicate the diode in Yoshioka, which arguably might by accident result in them being in parallel due to what duplication would do, the office notes that there does not appear to be any actual reason to duplicate such a part in this instance as it would just alter the operation of the circuit, perhaps not even in a good way but perhaps also in a way that would leave the circuit permanently off or malfunctioning depending on the operating conditions and the exacts of the construction that results from the duplication etc.  As there is no good secondary reference that teaches a good reason to do so, or otherwise modify an available primary reference the office finds that the claim is not obvious under 35 U.S.C 103.  Thus overall the office finds the claim to not be anticipated and also finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.   


Conclusion
The office notes that in addition to the references utilized above, there is significantly more art available to the office regarding these claims as currently drafted.  Overall though  there are many directions to take the claims that will likely eventually lead to them being deemed patentably distinguished.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/GRANT S WITHERS/               Primary Examiner, Art Unit 2891